Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 25, 2018

The Court of Appeals hereby passes the following order:

A19D0111. JAMES TIMOTHY PARKER v. JOBETH JONES.

      On September 25, 2018, James Timothy Parker filed an application seeking
discretionary review of the trial court’s August 24, 2018 order awarding $10,101.61
in attorney fees under OCGA § 19-6-15 (k) (5) and $7,753.30 in attorney fees under
OCGA § 9-15-14 (b). We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989); see also In the Interest of B. R. F., 338 Ga. App. 762, 762 (791
SE2d 859) (2016) (filing deadline for discretionary applications “is jurisdictional, and
this court is unable to accept an untimely application”). Here, Parker filed his
application 32 days after entry of the order he seeks to appeal. Therefore, his
application is untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/25/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.